IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1552
                              Filed August 17, 2022


IN RE THE MARRIAGE OF VALERIE E. HUMLICEK
AND KEVIN G. HUMLICEK

Upon the Petition of
VALERIE E. HUMLICEK,
      Petitioner-Appellee,

And Concerning
KEVIN G. HUMLICEK,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



       A former husband appeals the denial of his petition to correct, vacate, or

modify his dissolution decree. AFFIRMED.



       Craig H. Lane, Sioux City, for appellant.

       David L. Reinschmidt of Munger, Reinschmidt & Denne, LLP, Sioux City,

for appellee.



       Considered by Bower, C.J., Tabor, J., and Potterfield, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


TABOR, Judge.

        When Kevin and Valerie Humlicek divorced in July 2012, they did so quickly

and without negotiation.     Kevin signed the divorce papers three days after

receiving them and did not consult an attorney. The parties waived the ninety-day

waiting period and the requirement that they file financial affidavits.

        Fast forward seven years. Kevin petitioned to vacate the divorce decree,

claiming Valerie fraudulently concealed assets which led to an inequitable property

division. The district court found that any fraud would have been intrinsic to the

dissolution action and as such, Kevin could not bring his claim more than one year

after the decree. See Iowa R. Civ. P. 1.1013(1). Because we agree Kevin’s claim

is time-barred, we affirm.

   I.      Facts and Prior Proceedings
        Kevin and Valerie married in 1993.       Represented by counsel, Valerie

petitioned to dissolve her marriage to Kevin in May 2012. Two days later, Kevin,

received notice and accepted service. Kevin later testified that Valerie’s desire for

a divorce caught him off guard and his “mind just went blank.” When the time to

file an answer elapsed with no action, Valerie presented Kevin with a stipulation

and agreement dividing the parties’ property.          The stipulation waived the

requirement to disclose their financial status under Iowa Code section 598.13

(2012). Kevin recalled being “still in shock” when he received the stipulation. And

without talking to a lawyer, he signed it before a notary at his office. The parties

also signed a joint motion to waive the ninety-day waiting period. Attached to the

waiver was an affidavit signed by Kevin explaining that time was critical because
                                         3


he had made an offer on a house and the financing depended on the divorce

decree. Neither party submitted affidavits of financial status.

       Two months later, the district court approved the parties’ stipulation and

incorporated its provisions into the decree.     The decree awarded Valerie the

marital home, subject to the mortgage, and one rental property. Kevin received

the “Riverside house” in Sioux City and another rental property. Kevin and Valerie

each received one-half interest in a third rental property. The decree also awarded

Valerie a car and a camper, while Kevin took two cars and several recreational

and utility vehicles. Each party received their own retirement accounts. A savings

account valued at $15,000 was divided equally between them. Each party retained

their individual checking accounts.

       In January 2020—seven and a half years later—Kevin petitioned to correct,

vacate, or modify the decree under Iowa Rule of Civil Procedure 1.1012, or in the

alternative to grant a new trial based on fraud or newly discovered evidence. Kevin

argued the property division was unfair because Valerie failed to disclose assets

during the divorce.     In his accounting of those assets, he lists premarital

investments he made in their home; a pick-up truck Valerie purchased just before

the divorce; various bank accounts; a health savings account; three timeshares;

and money she received when he sold one of his guns.1




1 Kevin also complains that after it became clear their son was not going to college,
Valerie kept money they had paid into his college savings account. He argues
Valerie never repaid any child support, though she said she had. Finally, he argues
the parties agreed that he would take certain personal property, but Valerie never
gave it to him. Because these arguments are extraneous to Kevin’s claim of asset
nondisclosure, we do not consider them.
                                            4


          The court held a hearing in August 2021 and ruled that Kevin’s petition was

untimely and did not fall under the equitable exception for claims involving extrinsic

fraud. Kevin appeals.

   II.       Scope and Standards of Review

          We review a motion to modify a final order for fraud under Iowa Rule of Civil

Procedure 1.1012 for errors at law. In re Marriage of Cutler, 588 N.W.2d 425, 429–

30 (Iowa 1999) (citing former Iowa R. Civ. P. 252(b)). This is true even if the

judgment was rendered in an equity case. In re B.J.H., 564 N.W.2d 387, 391 (Iowa

1997). By contrast, we review an independent equitable action to modify a decree

based on fraud de novo. Iowa R. App. P. 6.907; In re Marriage of Hutchinson, 974

N.W.2d 466, 474 (Iowa 2022).          We give weight to the district court’s factual

determinations but are not bound by them. Hutchinson, 974 N.W.2d at 474.

   III.      Analysis

          When a dissolution decree is not appealed, “its property division is not

subject to modification unless it falls under one of two exceptions.” Hutchinson,

974 N.W.2d at 469. First, Iowa Rule of Civil Procedure 1.1012(2) enables a court

to “correct, vacate or modify” a decree due to “fraud practiced in obtaining it.” But

the window for seeking that remedy is one year. See Iowa R. Civ. P. 1.1013(1).

Waiting more than seven years, Kevin moved too late to file an action at law. See

Hutchinson, 974 N.W.2d at 474. But, second, common law allows him to bring an

independent action in equity beyond the one-year deadline if the fraud underlying

his claim is extrinsic to the original matter. See id. at 469; Carter v. Carter, 957

N.W.2d 623, 645 (Iowa 2021). By contrast, if the fraud is intrinsic, the equitable
                                          5


action is unavailable and rule 1.1013 continues to bar claims made after one year.

See Hutchinson, 974 N.W.2d at 475.

       Recently, our supreme court reiterated the difference between intrinsic and

extrinsic fraud.2 Id. at 476. Intrinsic fraud “inheres in the issues submitted to and

decided by the court.” Id. (quoting Stearns v. Stearns, 187 N.W.2d 733, 735 (Iowa

1971)). It occurs within the trial and affects the court’s determination of the issues

presented.      See id.   Oft cited examples include “perjury, . . . false or forged

instruments, or . . . concealment or misrepresentation of evidence.”        Mauer v.

Rohde, 257 N.W.2d 489, 496 (Iowa 1977) (citation omitted). Extrinsic fraud does

not involve the merits of a case but “prevent[s] a fair submission of the

controversy.”     In re Marriage of Short, 263 N.W.2d 720, 723 (Iowa 1978).

Examples feature “a bribed judge, dishonest attorney representing the defrauded

client, or a false promise of compromise.” Mauer, 257 N.W.2d at 496.

       After examining the two fraud types, our supreme court held that “asset

nondisclosure on a stipulation is intrinsic fraud.” Hutchinson, 974 N.W.2d at 481.

As in Hutchison, Kevin’s allegations involve intrinsic, not extrinsic, fraud.3 Kevin

asserts Valerie concealed facts about their financial holdings. Even if true, such

fraud would have occurred inside the divorce action and related to the issues



2 Critics bemoan the “unsound” distinction between the two fraud types, describing
them as “difficult to understand and apply.” Hutchinson, 974 N.W.2d at 487 n.10
(McDonald, J., dissenting) (quoting 11 Charles Alan Wright et al., Fed. Prac. &
Proc. Civ. § 2861, at 426 (2012)). Nonetheless, our supreme court accepts the
distinction, so we operate under that framework.
3 We recognize neither the parties nor the district court had the advantage of the

Hutchinson analysis at trial or during briefing. But that case clarified existing law
on asset nondisclosure in dissolution cases—law which the district court
understood and correctly applied.
                                        6


decided by the court. See id. Therefore, an equitable action was unavailable to

Kevin.4 Because he did not challenge the alleged fraud within one year of the

decree, the court correctly determined his claim is time-barred.

      AFFIRMED.




4 Because we find the alleged fraud was intrinsic, we need not decide whether
Kevin could have discovered the concealed assets if he had exercised reasonable
diligence. Hutchinson, 974 N.W.2d at 475.